            Case 4:16-cr-00202-JM Document 375 Filed 12/14/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                 4:16-CR-00202-10-JM

CATINA MICHELL DAWSON

                                           ORDER

       For the same reasons set out in the November 30, 2020 Order,1 Defendant’s Motion for

Reconsideration (Doc. No. 374) is DENIED. Defendant’s new request asserts that there is a

COVID-19 outbreak at the prison where she resides. Once again, “fear of contracting COVID-19

or of experiencing more intense symptoms than the average person are not extraordinary or

compelling enough reasons for release.”2

       IT IS SO ORDERED, this 14th day of December, 2020.


                                                   UNITED STATES DISTRICT JUDGE




       1
           Doc. No. 372.
       2
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).

                                               1
